Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicants define component (C) as being a, “siloxane having… a linear siloxane structure.”  By this description, the skilled artisan would ostensibly presume that the siloxane polymer features a linear siloxane backbone but this is apparently not their intent insofar as the compound adhering to formula (3) in claim 2 is indicated as being exemplary of the siloxane having a linear siloxane structure yet possesses a cyclic skeleton with pendant “linear organosiloxy groups” R2.  To the extent that compounds (3) are supposed to be emblematic of the siloxane with linear structure, it appears that Applicant means by this phrase a compound having some structural attribute that the skilled artisan would view as a linear siloxane, but the backbone itself is not necessarily linear.  Clarification is needed.
Claim Interpretation
Applicant recites a thermally-conductive composition comprising a, “polyorganosiloxane resin (B) … comprising at least one polysiloxane (b1) having one curable functional group… where the content of the polysiloxane (b) in (B) is more than 80% by mass.”  Claim 3 stipulates that the curable functional group is a vinyl group.  
In the context of the full disclosure, it seems evident that, while Applicant characterizes component (B) as a “polyorganosiloxane resin”, what they actually mean is a mixture of polymer materials that ostensibly contain the same curable group and one of the polymers has only one of the functional groups while the other polymer materials have a number of the functional groups other than one.  Further, that polymer which contains only a single curable group represents 80% by weight or more of the total.  However, this is not what the claim says.  It is suggested that Applicant might amend claim 1 to redefine (B) as a mixture of (i) a polyorganosiloxane containing one curable group and (ii) a polyorganosiloxane containing more than one curable group (wherein the former constitutes 80% by weight of the total of (i) and (ii)).  (The Examiner appreciates that, because the polyorganosiloxane  containing one curable group may contribute less than 100% of the total of (B), it would be inferred that the polyorganosiloxane resin is actually a mixture of polymers, it should be emphasized that it can also constitute 100% of the total.   It is this fact that enables the Examiner to construct at least one of the rejections that follows.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsumoto et al., JP 2016-084378 A.
	This disclosure teaches a thermally-conductive polyorganosiloxane composition comprising (A) an organopolysiloxane bearing at least two silicon-bound alkenyl groups per molecule, (B) an organpolysiloxane endcapped at both ends with a trialkoxysilyl group, (C) an organopolysiloxane bearing an alkoxysilyl group only at one end, (D) a cyclic siloxane featuring a plurality of hydrosilyl moieties, (E) an extender comprised of a diorganosiloxane containing silicon-bound hydrogen atoms only at the ends, (F) a thermally-conductive filler, and (G) a platinum hydrosilylation catalyst.  See [0011,0044].  More comprehensive descriptions of each of the organosilicon polymers are offered in the passages following [0011].  The mol ratio of hydrosilyl groups furnished by prior art components (D) and (E) relative to the total number of alkenyl substituents provided by the other polymer materials is between 0.7 and 1.4 according to [0042].
	Applicant is directed to Table 2 and the accompanying description of components (A) through (H) in paragraphs [0063-0070].  Relevant to the present discussion, entry 3 summarizes a composition wherein there are 80 parts of the polysiloxane (C) having an alkoxysilyl group only at one end which the Examiner correlates with claimed component (B).  Both prior art components (B) and (C) can be correlated with claimed component (B) but, as a matter of convenience, the Examiner assigns prior art (B) as claimed (C) and prior art (C) as claimed (B) and the polysiloxane having alkoxysilyl groups only at one end constitutes 100 mass % of claimed component (B).  (Whereas Applicant may intend that claimed component (B) is alkenyl group-functionalized, it is not so confined according to the language of claim 1.)
	Whether or not prior art component (C) anticipates claimed component (B) depends on whether a single trialkoxysilyl group, as it is in preferred embodiments, is considered to be one curable functional group, or three.  Even if the latter, chemical formula (1) in [0023] is encompassing of polymers for which the terminus containing silicon-bound alkoxy groups only has one alkoxy moiety bound thereto and it would be obvious to replace the mono-substituted, trialkoxysilylated polydiorganosiloxane with a mono-substituted monoalkoxydialkylsilylated polydiorganosiloxane.
	As for claim 6, it is clear from the background section and elsewhere in the disclosure that the prior art composition is formulated to help dissipate thermal energy away from electronic devices.
This rejection is predicated on the observation that claim 1 does not stipulate that the functional groups in claimed component (B) are alkenyl moieties.  It is, therefore, suggested that the subject matter of claim 3 be incorporated into claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taiko et al., JP 2009-203373.
Taiko discloses a thermally-conductive organopolysiloxane composition comprising (A) an alkenyl-functional polyorganosiloxane wherein the average alkenyl group content is between 0.6 and <2 alkenyl groups per molecule [0012-0013].  To the extent that it is a non-integer value, it is evident that (A) comprises a mixture of polyorganosiloxanes having different quantities of alkenyl groups and [0018] makes clear that a favored embodiment is that mixture which contains mono- and dialkenylated polysiloxanes.  When the average alkenyl content is 1.0-1.19, there will be present more than 80% of the monoalkenylated polymer.  
Other required components of the prior art composition include (B) a thermoconducting filler [0019], (C) an organohydrogensiloxane [0022] added in a quantity that furnishes 0.4 to 1.5 SiH groups per alkenyl substituent [0027], (D) an alkoxysilyl residue-terminated polysiloxane [0028] of which the permutations depicted in claim 2 are exemplified in [0031], and (E) a platinum hydrosilylation catalyst [0039].
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino, U.S. Patent Application Publication No. 2007/0185259.
	Hoshino teaches a thermally-conductive polyorganosiloxane composition that, relevant to the present discussion, features as an essential component cyclic siloxane compounds having the same structural attributes as are possessed by the compound adhering to formula (3) in instant claim 2.  See the abstract and the third specific permutation shown in [0014].  Other essential components of the prior art composition are a thermally-conductive filler [0016-0017], and the components of an addition-curable organopolysiloxane [0019] including a vinyl group-functionalized organosiloxane polymer containing on average between 0.5 and 2 vinyl groups [0020] made by an equilibration polymerization involving the starting materials outlined in [0023].  Applicant will note that, where those reactants are employed in the synthesis of the vinyl-functional polysiloxane, they only appear at the ends and, therefore, individual polysiloxane chains can only have one or two vinyl groups.  Accordingly, as before, when the average vinyl content is 1.0-1.19, there will be present more than 80% of the monovinylated polymer.  
As for claim 4, the SiH:SiVi ratio shall be between 0.2 and 5 according to [0024], a range encompassing of Applicant’s range.  “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson 315 F.3d 1325, 1330, 56USPQ2d 1379, 1382-83 (Fed Cir. 2003).
	The composition has utility as a thermal interface material/radiating member [0028] consistent with the requirements of claim 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/319,612 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims are nearly identical in scope except that (i) instant claim 1 does not expressly indicate the presence of a polysiloxane component having at least two vinyl groups per molecule and (ii) copending claim 2 demands that the monovinylated silicone constitute no more than 80% by weight ostensibly of the total amount of component (B).  However, the language of instant claim 1 clearly contemplates embodiments where polysiloxane resin component bearing vinyl groups will include polymer molecules having two or more vinyl groups where the stated weight contribution of the monovinylated siloxane is less than 100% by mass.  Further, while the lack of overlap in the content of monovinylated silicone is acknowledged, that the ranges are touching is an indicia of obviousness where a lack of criticality is demonstrated (more on this below).  “ A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

KR 100729412 seems to constitute yet another disclosure directed to thermally-conductive, addition-curable silicone compositions comprising a monovinylated polysiloxane component but it could not be ascertained from the machine translation what the contribution by weight of this component is to the total amount of vinyl-functional polymer.

As an aside, the Examiner has misgivings about the notion that the data in Table 1 of their Specification verifies that 80% by mass of the mono-alkenylated polyorganosiloxane represents a critical point beyond below which the differences in curing behavior are substantially different.  The closest data point above this threshold is in Example 6 where the monovinylated polysiloxane represents 87% of the total of it and the divinylated polymer and the closest data point below this threshold is Comparative Example 3 where the monovinylated polysiloxane represents 76% of the total of it and the divinylated polymer.  The difference in the magnitude of the hardness change over the second hour of curing is 3 in the former and 4 in the latter which hardly seems like a remarkable difference.  (Also, this is not the only dissimilarity in these two compositions as they employ different combinations of thermally-conductive filler and the impact of this difference on curing behavior is not known.)  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

October 19, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765